Citation Nr: 0901382	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  04-00 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a disability manifested 
by left upper extremity symptoms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 1970 
and from March 1975 to January 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, that denied the veteran's claim of 
entitlement to service connection for a disability manifested 
by left upper extremity symptoms.  The Board notes that this 
issue was remanded for further development in October 2006 
and March 2008, along with other issues which were on appeal.  
As the adjudication of all other appellate issues had been 
resolved, this is the remaining issue in appellate status.  

The Board particularly notes that this issue was previously 
characterized as service connection for a disability 
manifested by left facial and left upper extremity symptoms, 
and this issue, along with the issue of service connection 
for facial herpes, was remanded in March 2008 for further 
development.  Based on that development, service connection 
for left facial numbness, residuals of facial herpes was 
granted by a June 2008 RO decision.  As such, the issue 
remaining on appeal was recharacterized as service connection 
for a disability manifested by left upper extremity symptoms 
only.


FINDINGS OF FACT

There is no objective medical evidence of record showing that 
the veteran currently has any left upper extremity disorder, 
other than bursitis for which he is already service 
connected.


CONCLUSION OF LAW

A disability manifested by left upper extremity symptoms was 
not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in February 2002, April 2005, March 2006, 
November 2006, June 2007, and April 2008.  These letters 
informed the veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and of 
what evidence the veteran should provide.  Therefore, the 
Board finds that any notice errors did not affect the 
essential fairness of this adjudication, and that it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  The veteran was also 
specifically informed of the law as it pertains to disability 
evaluations and effective dates by letters dated March 2006 
and April 2008.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with VA 
examinations.  Consequently, the Board finds that the duty to 
notify and assist has been satisfied.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

The Court has held that a symptom, alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Court has held 
that Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability. "In the absence of proof of a present disability, 
there can be no valid claim." Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a disability 
manifested by left upper extremity symptoms.  In this regard, 
the Board notes that there is no objective evidence of record 
showing that the veteran has any upper left extremity 
disability other than left shoulder bursitis for which he is 
already service connected.

Reviewing the relevant evidence of record, a June 2002 report 
of VA neurology examination noted that the veteran reported 
left arm weakness and "laziness".  However, the veteran's 
motor and sensory function testing was normal, and the 
veteran was found to have no objective abnormalities or 
functional impairment of the left upper extremity.

The Board recognizes a March 2002 statement from a coworker 
of the veteran's, who reported that he witnessed the veteran 
experiencing numbness and tingling of the left upper 
extremity.  However, while this person it competent to 
testify to what he observed, he is not a medical 
professional, and therefore not able to testify to the origin 
of the veteran's numbness and tingling, or what medical 
diagnosis it may be related to, if any.

A May 2002 report of VA general medical examination did note 
that the veteran had left shoulder bursitis, for which he was 
granted service connection.

A July 2005 report of general medical examination diagnosed 
the veteran with a left shoulder spur, along with an 
undiagnosed medical condition causing muscle pain, 
forgetfulness, laziness, lethargy, and an inability to focus.  
However, a September 2005 RO decision denied the veteran 
service connection for an undiagnosed illness.  As the 
veteran did not appeal that decision, the question of an 
undiagnosed illness is not before the Board at this time.  
Additionally, the veteran's bone spur is a finding associated 
with the veteran's service-connected bursitis.

The veteran received several VA examinations in July 2007.  
At that time, the veteran reported left upper extremity 
numbness and tingling with an onset in 1988.  He specifically 
reported left sided hand numbness.  Neurologic examination of 
the left upper extremity was normal at that time.  No left 
arm weakness was found.

As noted above, a symptom, alone, does not constitute a 
disability.  In this case, while the veteran has reported 
numbness and tingling of his arm, there is simply no 
objective medical evidence of record showing that the veteran 
has any upper extremity diagnosis other than the left 
shoulder bursitis for which he is already service connected.  
With no objective medical evidence of a current disability, 
the Board finds that the preponderance of evidence of record 
is against a grant of service connection for this disability.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).





ORDER

Entitlement to service connection for a disability manifested 
by left upper extremity symptoms is denied.




____________________________________________
K. OSBORNE
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


